Citation Nr: 1424743	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  06-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with anxiety and depressive disorders and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Appellant had active duty in the U.S. Army from July 1970 to April 1972.  He also had service in the National Guard from April 1972 to September 1978, and from September 1980 to August 1996, with various periods of active duty for training (ADT) and inactive duty for training (IADT).

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant provided testimony at a May 2007 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.  In July 2009, the Board remanded the claim for further development.  Once the requested development was completed, the case was returned to the Board, and the Board denied the benefits on appeal in a January 2011 decision.  

In a March 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the portion of the January 2011 Board decision that denied service connection for hypertension, and remanded the case for compliance with the Memorandum Decision.  The Board subsequently denied the benefits on appeal in a March 2013 decision.  

The Appellant again appealed, and, in a Joint Motion for Remand, granted by the Court in March 2014, the parties agreed to vacated the March 2013 Board decision that denied service connection for hypertension, and remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please see the Board's March 2013 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misrepresented the facts or that the factual discussion was incomplete or inaccurate in any way.  

Rather, the parties agreed that the most recent medical opinion obtained in 2012 was inadequate on the question of whether the Appellant's hypertension was aggravated by his service-connected PTSD or coronary artery disease.  There was no indication that the medical opinion on the question of causation was deficient in any way, so the Board will limit its scope to the question of aggravation. 

The parties also agreed that a medical opinion should be sought as to whether the Appellant's hypertension is likely due to Agent Orange exposure, citing to the National Academy of Science's findings that there is limited or suggestive evidence of such a relationship.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Appellant for a VA examination to answer the following questions about his hypertension.

The examiner is referred to the Board's 2013 decision for an overview of the pertinent evidence and the Joint Motion for Remand for a discussion of why the 2012 medical opinion was found inadequate.  However, before answering the questions below, it is imperative that the examiner carefully review the evidence of record.

Following such review, please provide your opinions as to the following:

a.  Is it at least as likely as not (i.e., to a degree of probability of 50 percent or more) that the Appellant's hypertension is causally related to exposure to Agent Orange during active military service, or is such a causal or other relationship unlikely (i.e., less than a 50/50 probability)?  Please explain the bases for your opinion.  Exposure to Agent Orange is conceded.

b.  Is it at least as likely as not that the Appellant's hypertension has been aggravated by the service-connected PTSD and/or CAD?  In other words, has the PTSD and/or CAD caused a permanent and greater degree of worsening of the hypertension?  

If you find that the PTSD and/or CAD has aggravated the hypertension, please provide the following supporting rationale:

(1) Describe the baseline manifestations of the hypertension which existed before the aggravation occurred;

(2) Identify the increased manifestations of the hypertension which, in your expert opinion, are proximately due to the Appellant's service-connected PTSD and/or CAD; and

(3) Explain the medical considerations supporting the opinion that increased manifestations of the hypertension are proximately due to the Appellant's service-connected PTSD and/or CAD.  

For each opinion rendered, it would be helpful if the examiner references the facts or evidence that was found significant as a basis for the opinion.  If medical literature is relied upon, please provide specific references to the literature. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A statement that a particular finding is "at least as likely as not" weighs in favor of the claim; a statement that a finding is "not at least as likely as not" weighs against.  

 Note:  The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

2. Then, the AMC/RO should review the examination report to ensure the above questions are fully addressed.  If not, please return it for corrective action.

3. Then, readjudicate the claim and, if it remains denied, provide the Appellant a supplemental statement of the case prior to returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



